Opinion by
Judge Craig,
Abraham Siegel appeals an order of Judge Lois Forer, of the Court of Common Pleas of Philadelphia County, affirming the determination of the City of Philadelphia. Board of Pensions and Retirement, and deny*25ing Siegels application for service-connected disability benefits.
Siegel contends that the boards determination that his disability did not result solely from job-related stress is not supported by substantial evidence. Because we find substantial evidence to support the boards determination, we affirm.
The facts of the case are undisputed. Siegel began his employment with the City of Philadelphia, as an administrative clerk in the Register of Wills office in 1973. On May 4, 1984 while seated at work Siegel experienced sudden chest pains with radiation into his left arm. Siegels physician and cardiologist recommended that he avoid all stress and therefore that he not return to work. After exhausting all his leave, Siegel ended his employment with the city. Siegel, claiming that his disability resulted from employment related stress, applied to the board for service-connected disability benefits.
. Siegel has a long history of coronary artery disease dating back to 1961 when he suffered a myocardial infarction. In 1971, Siegel suffered an angina attack which required that he be hospitalized. In 1979, Siegel underwent an aorta coronary bypass operation, and in 1983, Siegel again experienced angina and premature heart beats.
Based on this éxtensive history of coronary disease, and the examination of the boards doctors and Siegels doctors, the medical panel of the board found that Siegel suffered from recurrent angina and premature atrial contractions rendering him permanently disabled. However, the panel found that the disability had not resulted solely from Siegels employment. Section 206.1 of the Municipal Retirement ordinance under which Siegel seeks disability benefits provides as follows:
Upon written application, any employee found by the Board to be permanently incapacitated *26from the further performance of duty, which incapacity resulted solely from the performance of the duties of his position . . . shall be retired. . . . (Emphasis added.)
The board denied Siegels application on August 15, 1985. Siegel requested a hearing before a hearing panel of the board. The board approved Siegels request for a hearing, which took place on December 18, 1985. The hearing panel recommended that the board deny Siegels application.
Before the boards next meeting, Siegel submitted additional medical evidence. The chairman of the medical panel reviewed this new evidence plus the medical evidence submitted at the hearing and again concluded that Siegel’s condition did not result solely from stress encountered on the job. On June 19, 1986, the board denied Siegel’s application.
Siegel appealed the board’s determination to the Court of Common Pleas of Philadelphia County, which affirmed the board’s denial of Siegel’s application for service-connected disability benefits.
Initially we are forced to bring up the board’s-failure to issue findings of facts and conclusions of law to support its denial of Siegel’s application.
Although the board did submit a record consisting of 63 written exhibits, the board’s adjudication itself is embodied solely in its letter denying the application; that letter reads as follows:
Please be advised that at its regular meeting held on June 19, 1986 the Philadelphia Board of Pensions and Retirement, after a careful review of all the evidence in your file, again denied your application for -service-connected disability benefits.
The Local Agency Law provides that “[a]ll adjudications of a local agency shall be in writing, shall contain *27findings and the reasons for the adjudication. ...” 2 Pa. C. S. §555 (emphasis added). Moreover, when an agency fails to include essential findings of fact, a remand may be necessary for the agency to make those findings. See Madeja v. Whitehall Township, 73 Pa. Commonwealth Ct. 34, 457 A.2d 603 (1977).
Although this court will have to insist that the board in the future Will issue adjudications which conform with the requirements of 2 Pa. C. S. §555, we will proceed, for the purposes of judicial economy, to conclude, as did the trial judge, that the boards decision necessarily involved a finding that stress on the job was not the sole cause of Siegels disability. Therefore, under the Local Agency Law, our review is limited to a determination of whether that finding of the board is supported by substantial evidence. 2 Pa. C. S. §754(b); Porter v. Board of School Directors of Clairton School District, 67 Pa. Commonwealth Ct. 147, 445 A.2d 1386 (1982).
Dr. Isaiah Abney, the chairman of the boards medical panel, examined Siegel and obtained Siegels medical history. In light of the extensive coronary problems, Dr. Abney referred Siegel to Dr. Mary Allen, the boards cardiologist. Dr. Allen examined Siegel and noting his history of heart trouble concluded, that “stress encountered at Mr. Siegels work was undoubtedly a significant contributing factor to the progression of his coronary artery disease but was not the sole cause of his cardiac disability.”
Based on his own examination and that of Dr. Allen, Dr. Abney informed the board that “this disability was not due solely to the performance of the duties of his position.”
Moreover, following his review of the additional medical evidence submitted by Siegel following the hearing, Dr. Abney stated:
I also feel that there are many factors which contribute to coronary artery disease aside from *28stress. There is genetic disposition. There are factors associated with diet and exercise, and to conclude that his present disability is due solely to the stress of the job is not within findings of the current literature.
It is my impression again that although he continues to be permanently and partially disabled (sic) secondary to coronary artery disease, I feel that it is not due solely to his performance at the job.
Siegels doctors testified to his extensive history of coronary disease beginning in 1961 and the various heart problems Siegel encountered in 1971, 1979 and 1983.
Therefore, we conclude that substantial evidence existed for the board to find that Siegels disability did not result solely from work related stress.
Accordingly, we affirm.
Order
Now, March 28, 1988, the order of the Court of Common Pleas of Philadelphia County, at No. 4717 June Term 1986, dated October 31, 1986, is affirmed.